DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 12-14 and 16-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, Cho, discloses a light conversion device, comprising: a light-emitting unit including a first-type region and a second-type region; a photoelectric conversion unit including a first-type region and a second-type region, said photoelectric conversion unit being capable of converting an optical signal to an electrical signal when a reverse bias is applied thereto; and an electroconductive bonding layer disposed between said light-emitting unit and said photoelectric conversion unit for connecting said second-type region of said light-emitting unit with said second-type region of said photoelectric conversion unit, wherein said light conversion device is operated to receive a bias and an external light to make said light-emitting unit be under a forward bias and said photoelectric conversion unit be under the reverse bias, and the external light irradiates the photoelectric conversion unit such that said light-emitting unit generates a modulated light which has a frequency different from that of the external light, wherein said second-type region of said light-emitting unit includes a first section and a second section different from said first section, said first-type region of said light-.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583.  The examiner can normally be reached on M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811